Exhibit 23.2 Consent of Independent Registered Public Accounting Firm LMI Aerospace, Inc. St. Charles, Missouri We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-147283) and Form S-8 (No.333-338090) of LMI Aerospace, Inc. of our report dated March 13, 2009, relating to the consolidated financial statements and financial statement schedule, which appear in in this Form 10-K for the year ended December 31, 2009. /s/ BDO Seidman, LLP Chicago, Illinois March 12, 2010
